MEMORANDUM **
Baldev Singh Randhawa, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s conclusion that the government rebutted the presumption that Randhawa had a well-founded fear of future persecution with evidence that he could relocate within India. See Gomes v. Gonzales, 429 F.3d 1264, 1267 (9th Cir.2005).
Because Randhawa failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See id. at 1001 n. 5.
Substantial evidence also supports the IJ’s denial of Randhawa’s CAT claim because he failed to establish that it is more likely than not that he will be tortured if he returns to India. See Singh v. Ashcroft, 351 F.3d 435, 443 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.